Order entered May 1, 2020




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                              No. 05-20-00428-CV

         IN THE INTEREST OF D.F.D. AND T.Z.D., CHILDREN

              On Appeal from the 256th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-18-19199

                                   ORDER

     Before the Court is appellant’s April 29, 2020 objection to the notice of

appearance filed on behalf of the Office of the Attorney General of Texas. We

DENY appellant’s objection.


                                         /s/   BILL WHITEHILL
                                               JUSTICE